Citation Nr: 0912106	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-37 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had service with the Recognized Guerrilla Service 
from December 1944 to June 1945 and with the Regular 
Philippine Army from June 1945 to July 1945, and from August 
1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had Recognized Guerrilla Service from 
December 1944 to June 1945 and with the Regular Philippine 
Army from June 1945 to July 1945, and from August 1945 to 
June 1946.

2.  No claim for any VA benefit was pending at the time of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 
1502, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41 (2008).

2.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2006 from the RO to the appellant which 
was issued prior to the RO decision in September 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
October 2007 SOC provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Board notes that 
the July 2006 letter was not Hupp compliant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant reflect that 
any defect was cured by actual knowledge on the part of the 
claimant of what was needed to substantiate the claim.  
Indeed, the Notice of Disagreement (NOD) and VA Form 9 both 
show the appellant was aware of the disabilities for which 
the Veteran was service connected at the time of his death, 
and of the evidence needed to show entitlement.  Furthermore, 
the appellant was informed of the notice requirements under 
Hupp in the SOC of October 2007 and was given an opportunity 
to submit additional evidence.  Moreover, as noted below, the 
record reflects that VA has obtained all relevant evidence.

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  A marriage certificate, 
death certificate, service medical treatment records, 
confirmation of service from the National Personnel records 
Center has been obtained, and private and VA outpatient 
treatment records have been obtained and associated with the 
claim file.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's death, given that she has been 
provided all the criteria necessary for establishing service 
connection, we find that there has been essential fairness.

Legal Criteria and Analysis

Death Pension

The appellant asserts that she should be awarded death 
pension benefits based on the Veteran's service.

The surviving spouse of a Veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under  38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

The Veteran's service has been certified by the service 
department.  The Veteran had Recognized Guerilla service from 
December 1944 to June 1945 and with the Regular Philippine 
Army from June 1945 to July 1945, and from August 1945 to 
June 1946.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the Veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension in this case.  As 
the Veteran's recognized service does not confer eligibility 
for nonservice-connected death pension benefits, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in March 2006.  The 
appellant filed her initial application for VA benefits in 
July 2006, within one year of her husband's death.  However, 
the record shows that he had no claims for benefits pending 
prior to or at the time of his, death.  Most recently, his 
claim of entitlement to service connection for bilateral 
hearing loss disability, entitlement to special monthly 
compensation and basic eligibility to Dependent's Educational 
Assistance had been granted in a rating decision of January 
2005.  No appeal was filed within a year of the decision and 
therefore, the decision is final.  The Veteran filed no other 
claim that had not been adjudicated by the RO.  Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to non-service connected pension is denied.  


REMAND

The appellant is claiming service connection for the cause f 
the Veteran's death.  Service medical treatment records show 
that in March 1946 the Veteran's heart beat was weak.  The 
Veteran died in March 2006.  The immediate cause of death was 
reported as cardiorespiratory failure with myocardial 
infarction as the intecedent cause of death, and 
arteriosclerotic heart disease as an underlying cause of 
death.  No autopsy was performed.

The disease process leading to the Veteran's death was a 
cardiac condition and there is no opinion regarding the death 
and the findings of a weak heart in service.  An opinion 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

The file should be referred to a doctor 
for review.  Following review of the file 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the in service findings of a weak 
heart caused or contributed the Veteran's 
cardiorespiratory failure, myocardial 
infarction and/or arteriosclerotic heart 
disease or relationship is unlikely (i.e., 
less than a 50-50 probability).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H.N.SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


